Citation Nr: 0024204	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  96-21 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for a skin disorder, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The veteran served on active duty from November 1990 to April 
1991.  She served in support of Operation Desert Shield.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in which service connection was granted 
for acneiform eruption, acne vulgaris, rosacea, and 
seborrheic dermatitis.  Pursuant to a rating action of 
February 1997, an increased evaluation of 30 percent 
disabling was granted for the veteran's service-connected 
skin disorder, and she has indicated her continued 
disagreement with this evaluation.

In a decision dated May 19, 1998, the Board denied the 
veteran's claim for an evaluation in excess of 30 percent 
disabling for a skin disorder.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans' Claims (formerly known as the United States Court 
of Veterans Appeals and hereinafter referred to as "the 
Court").  In December 1998, the Court vacated the Board's 
May 1998 decision, and a Joint Motion for Remand was granted.  
This case was thereafter returned to the Board for further 
evidentiary development, readjudication and disposition in 
accordance with the terms of the joint motion.

In a July 8, 1999, decision, the Board remanded this case for 
further evidentiary development.  For reasons discussed 
below, remand is again necessary.


REMAND

The veteran contends that an evaluation in excess of 30 
percent disabling is warranted for her service-connected skin 
disorder.  The Board notes that claims for increased 
evaluations are generally considered to be well grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991), where 
the disorder was previously service-connected and rated and 
the claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  As the 
claim is well grounded, the Board has a duty to assist the 
veteran in the development of facts which are pertinent to 
her claim, and this includes the duty to obtain examinations 
which are adequate for rating purposes.  

Pursuant to the joint motion, the Board remanded the 
veteran's claim in July 1998 for further evidentiary 
development, to include a new VA skin disorders examination.  
This examination was to provide information concerning the 
veteran's skin symptomatology, appearance, and the presence 
of any nervous manifestations that may be present.  The 
examiner was also asked to provide specific information 
regarding any scarring shown on examination that may be 
associated with her service-connected skin disorder, so that 
the RO could consider the propriety of a separate disability 
rating for scars.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  Furthermore, the Board sought to have this new skin 
examination conducted during an "active phase."  See 
Ardison v. Brown, 6 Vet. App. 405 (1994).   

However, at the outset, we note that the veteran failed to 
fully assist in our attempt to develop her claim as she never 
informed the RO of when her skin condition was in an active 
phase.  Consequently, the RO had the veteran scheduled for a 
VA skin disorders without knowing if it would coincide with 
an active phase.  The veteran is advised the "duty to 
assist" claimants in the development of their claims is not 
a one-way street; but rather, claimants are expected to 
comply with reasonable requests for information.  See Wood v. 
Derwinski, 1 Vet.App. 190 (1991).

In November 1999, a VA skin diseases (other than scars) 
examination was conducted.  The veteran's representative is 
troubled by the title of the examination, which excludes 
evaluation of scars, even though the content of the 
examination clearly evidences review of the veteran's scars.  
The Board believes that substance over form is paramount and, 
therefore, as the examination report addresses scars, the 
representative's concern in this regard is substantively 
without merit.

Also, the veteran's representative is troubled by the 
examiner's failure to state that the "claims folder" was 
reviewed and argues that the examiner should opine on whether 
the veteran's skin disorder was "repugnant" in the past.  
The Board concurs that the examiner should state for the 
record that the claims folder was reviewed to alleviate any 
doubt as to the scope of the examiner's historical review of 
the case.  However, the Board did not require in its prior 
remand decision, nor does it believe it appropriate now, that 
the VA skin disorders examiner opine, or speculate, on 
whether the veteran's "appearance had become 'exceptionally 
repugnant,' [in the past] entitling her to a staged rating."  
A speculative opinion, such as sought by the representative, 
is of marginal probative value, and the issue of entitlement 
is a question of law for the RO and, if necessary, the Board 
to determine.

The veteran's representative is further troubled that notice 
to the veteran of the possibility of "staged rating" 
pursuant to Fenderson v. West, 12 Vet. App. 119 (1999), first 
occurred in the January 2000 Supplemental Statement of the 
Case (SSOC).  However, the Board can discern no prejudice to 
the veteran by the absence of written notice to the veteran 
prior to the issuance of the January 2000 SSOC; moreover, we 
note that the Board's July 1999 remand decision informed the 
veteran of the possibility of staged rating.  In any event, 
if the veteran is still unclear regarding the possibility of 
staged ratings, we are now informing her that her claim for 
increase actually involves any or all of the retroactive 
period from the effective date of the grant of service 
connection (in this case, date of claim), as well as a 
prospective rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Notwithstanding the arguments advanced by the veteran's 
representative in support of another remand decision, the 
Board finds that the November 1999 VA skin disease 
examination is inadequate for rating purposes because it 
fails to comply with the terms of the Board's prior remand 
decision in so much as it does not address whether there are 
any nervous manifestation associated with the veteran's 
service-connected skin disorder.  See 38 C.F.R. § 4.2 (1999); 
see also Stegall v. West, 11 Vet.App. 268 (1998)(if the Board 
remand a claim for further development but he Secretary fails 
to comply with the terms of the remand, the Board errs in 
failing to insure compliance).  We note that the veteran's 
representative argued in a January 1998 brief that she had 
nervous manifestations, which warranted an increased 
evaluation for skin disability.  While the medical evidence 
in the claims folder discloses that the veteran has been seen 
at the VA for psychiatric complaints, this evidence does not 
show necessarily "nervous manifestation" associated with 
the veteran's service-connected skin disorder.  Since 
"nervous manifestations" associated with service-connected 
skin disorder warrants the assignment of a rating in excess 
of 30 percent for service-connected skin disorder, 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1999), the Board believes that 
resolution of this question (whether there are nervous 
manifestations associated with the veteran's skin disorder) 
is necessary for an equitable resolution of the claim.  
Therefore, an entirely new VA skin disorders examination 
should be performed.  See Littke v. Derwinski, 1 Vet.App. 90 
(1990); Green v. Derwinski, 1 Vet.App. 121 (1990).

Accordingly, in view of the above, this claim is REMANDED for 
the following actions:

1.  The RO should contact the appellant 
and ask that she provide information 
regarding the dates and location of any 
recent medical records, from either VA or 
private sources, which pertain to 
treatment for her service-connected skin 
disorder.  Utilizing the information 
provided by the veteran, the RO should 
contact all named caregivers and 
facilities and request copies of the 
veteran's medical records, apart from 
those records which have already been 
associated with the claims folder.  In 
particular, the RO should request all VA 
outpatient treatment records since 
November 1999.  Any records obtained 
through these channels should be 
associated with the claims folder.

2.  The veteran should be advised to 
contact the RO when her service connected 
skin disorder is in an "active phase."  
At that point in time, the RO should 
schedule a special VA skin disorders 
examination to be conducted by a VA 
physician as soon as feasibly possible.  
This examination must include an 
evaluation of scars.

The VA skin disorders examination must 
include all special tests and studies as 
medically indicated.  All objective 
findings should be noted in detail, and 
the examiner should be asked to provide 
an opinion as to the nature and severity 
of each currently manifested skin 
disorder along with a full description of 
the symptomatology associated therewith.  
The skin disorder symptomatology should 
be described using specific objective 
characteristics, such as color, size, 
shape, configuration, and distribution.  
The examination report should include 
descriptions of any scarring, 
discoloration, or disfigurement (along 
with the associated degree of severity), 
with specific discussion of the nature 
and degree of any pain and tenderness of 
lesions which is associated with such 
scarring, either as confirmed by 
objective findings or as subjectively 
described by the veteran.

The report should specifically indicate 
whether and to what degree any of the 
currently manifested skin disorders are 
manifested by ulceration or extensive 
exfoliation or crusting, systemic or 
nervous manifestations, or manifestations 
which are exceptionally repugnant.  The 
examiner should also indicate the extent 
of any disfiguring scarring of the head, 
face, or neck which may be associated 
with the veteran's skin disorder, whether 
such scarring is manifested by complete 
or exceptionally repugnant deformity of 
one side of the face or marked or 
repugnant bilateral disfigurement.  
Current color photographs, specifically 
limited to exposed surfaces, should be 
made of all of the scarring or active 
pathology associated with any skin 
disorders which are found, and these 
photographs should be associated with the 
claims folder.

The veteran's claims folder must be 
reviewed prior to the examination, along 
with a copy of this Remand.  The examiner 
must specifically note in the examination 
report whether or not the claims folder 
was reviewed prior to the examination.  
Also, the RO should provide the examiner 
with a copy of the rating criteria found 
in 38 C.F.R. § 4.118, which pertains to 
disability evaluations for skin 
disorders, so that the examination may be 
conducted in light of the appropriate 
rating criteria.  Complete rationales, 
along with reasons and bases, should be 
expressed for any opinions given or 
conclusions reached.

3.  Upon completion of the foregoing, the 
RO should review the claims folder in 
order to ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development remains incomplete, 
appropriate corrective action is to be 
implemented.  If the examination report 
does not include all requested test 
reports, special studies, medical 
findings, or opinions, the report must be 
returned to the examiner for corrective 
action.

4.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

5.  Upon completion of the specified 
development to the fullest extent 
possible, the RO should review the 
veteran's claim based on all of the 
evidence which is now of record, in order 
to determine whether a favorable outcome 
is now warranted.  This additional review 
should include a determination as to 
whether "staged" ratings are 
appropriate for the veteran's service-
connected skin disorder for any part of 
the appeal period and whether separate 
ratings are warranted for the scarring 
associated with her skin disorder 
according to the Court's holding in 
Esteban, supra.  If the decision remains 
adverse, a Supplemental Statement of the 
Case (which includes notification that 
"staged ratings" have been considered) 
should be provided to the veteran and her 
representative, along with an additional 
period of time within which to respond 
thereto.  Thereafter, this claim should 
be returned to the Board for further 
review, as appropriate.  

6.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling 
of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


The purpose of this REMAND is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










